 



Exhibit 10.9
Deferred Stock Unit Award
     This Deferred Stock Unit Award (“Award”) is granted on [Grant Date] by
Motorola, Inc. (“Motorola” or the “Company”) to the undersigned Non-Employee
Director (“Director”) of the Motorola Board of Directors (“Board”).
     WHEREAS, Director is receiving this Award under the Motorola Omnibus
Incentive Plan of 2006 (the “2006 Omnibus Plan”); if a term is used but not
defined, it has the meaning given such term in the 2006 Omnibus Plan;
     WHEREAS, this Award is being made as part of the Company’s compensation
program for Directors and is authorized by the Compensation and Leadership
Committee;
     WHEREAS, this Award provides the Director with the right to receive shares
of Motorola common stock in the future in the form of deferred stock units (the
“Deferred Stock Units”); and
     Whereas, this right to receive Deferred Stock Units is conditioned upon the
Director executing and delivering to Motorola an agreement evidencing the terms,
conditions and restrictions applicable to the Deferred Stock Units.
     Now Therefore, in consideration of the mutual covenants contained herein
and for other good and valuable consideration, the Company hereby awards
deferred stock units to Director on the following terms and conditions:
     1. The Company hereby grants to Director a total of       Motorola deferred
stock units (the “Deferred Stock Units”) subject to the terms and conditions set
forth below.
     2. The Deferred Stock Units may not be sold, assigned, transferred, pledged
or encumbered by Director at any time.
     3. Upon the termination of the Director’s service on the Board, the Company
shall deliver to the Director a certificate representing a number of shares of
Motorola common stock equal to the number of Deferred Stock Units then credited
to the Director’s account, plus a cash payment equal to the value of any
fractional Unit so credited.
     4. Upon Motorola’s payment of a dividend with respect to its common stock,
the number of Deferred Stock Units credited to the Director shall be increased
by the number obtained by dividing (a) the amount of dividend the Director would
have received had the Director owned a number of shares of Motorola common stock
equal to the number of Deferred Stock Units then credited to his or her account
by (b) the closing price of the Motorola common stock on the day before the day
of the dividend payment, as reported for the New York Stock Exchange-Composite
Transaction in The Wall Street Journal, Midwest Edition.
     In the event a dividend is paid in shares of stock of another company or in
other property, the Director will be credited with the number of shares of that
company or the amount of property which would have been received had the
Director owned a number of shares of Motorola common stock equal to the number
of Deferred Stock Units credited to his or her account and any such

 



--------------------------------------------------------------------------------



 



shares and property shall be delivered to the Director upon termination of the
Director’s service on the Board.
     6. If the number of outstanding shares of Motorola common stock is changed
as a result of stock dividend, stock split or the like without additional
consideration to the Company, the number of Deferred Stock Units subject to this
award shall be adjusted to correspond to the change in the outstanding shares of
common stock.
     7. Except with respect to dividends (as described above), the Director
shall have no rights as a stockholder of Motorola with respect to the Deferred
Stock Units including the right to vote until delivery of certificates
representing shares of Motorola common stock in satisfaction of the Deferred
Stock Units.
     8. No assets or shares of Motorola common stock shall be segregated or
earmarked by Motorola in respect of any Deferred Stock Units granted hereunder.
The grant of Deferred Stock Units hereunder shall not constitute a trust and
shall be solely for the purpose of recording an unsecured contractual obligation
of the Company.
     9. All questions concerning the construction, validity and interpretation
of this Award shall be governed by and construed according to the law of the
State of Illinois without regard to any state’s conflicts of law principles. Any
disputes regarding this Award or Agreement shall be brought only in the state or
federal courts of Illinois.
     10. The 2006 Omnibus Plan and the Prospectus for the 2006 Omnibus Plan are
available at
http://myhr.mot.com/pay_finances/awards_incentives/stock_options/plan_documents.jsp
or from Global Rewards, 1303 East Algonquin Road, Schaumburg, IL 60196
(847) 576-7885.
     In Witness Whereof, the parties have executed this Agreement as of the date
first above-written.

                          Motorola, Inc.    
 
               
 
      By:        
 
Signature of Director
         
 
   
 
               
 
      Title:        
 
Name of Director (Please Print)
         
 
   

 